Citation Nr: 0111645	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  99-17 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York

THE ISSUES

1.  Entitlement to a rating higher than 60 percent for 
postoperative residuals of a radical axillary dissection and 
scapulectomy of the left upper extremity due to sarcoma.

2.  Entitlement to special monthly compensation based on loss 
of use of the left upper extremity.

REPRESENTATION

Appellant represented by:	Timothy R. Lovallo, Attorney 
at Law

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from April 1990 to 
January 1994.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1999 RO rating decision, which assigned a 60 
percent rating for postoperative residuals of a radical 
axillary dissection and scapulectomy of the left upper 
extremity due to sarcoma.  The veteran appeals for a higher 
rating.  (The 60 percent rating for the left upper extremity 
condition followed a time-limited 100 percent rating for 
sarcoma).  The veteran also appeals a June 1999 RO decision 
which denied special monthly compensation (SMC) based on 
claimed loss of use of the left arm.  


FINDINGS OF FACT

1.  There has been no recurrence of malignant sarcoma or 
treatment for active malignant sarcoma for several years, and 
residuals of prior treatment for sarcoma include 
postoperative residuals of a radical axillary dissection and 
scapulectomy of the left upper extremity (minor upper 
extremity) which produce impairment which does not exceed 
that of complete paralysis of the upper radicular nerve 
group.

2.  The veteran's service-connected disabilities have not 
resulted in the loss of use of the left hand, in that 
remaining function, including the ability to grasp and 
manipulate objects, surpasses function which she would have 
with an amputation stump with prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
postoperative residuals of a radical axillary dissection and 
scapulectomy of the left upper extremity due to sarcoma have 
not been met.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 4.20, 4.117, Code 7715, § 4.124a, Code 8510 
(2000). 

2.  The criteria for SMC based on loss of use of the left 
upper extremity have not been met. 38 U.S.C.A. § 1114(k) 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.350, 4.63 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from April 1990 to 
January 1994.

VA treatment records reflect that the veteran had been 
followed on an outpatient basis for multiple symptoms in the 
months following separation from service.  In April 1994, she 
complained of feeling a lump under her left arm.  Examination 
showed lymph nodes of the left axilla.  In November 1994, she 
had a biopsy of a left axillary mass, and this confirmed 
sarcoma consistent with giant cell type of malignant fibrous 
histiocytoma.  She was hospitalized in December 1994, during 
which she underwent a left radical axillary dissection and 
scapulectomy due to the malignant sarcoma.  The veteran 
tolerated the procedure well and was discharged to be 
followed up on an outpatient basis.  

By a January 1995 rating decision, the RO granted service 
connection for postoperative residuals of a radical axillary 
dissection and scapulectomy of the left upper extremity due 
to sarcoma, and assigned a 100 percent rating, effective from 
January 1994.  The 100 percent rating was assigned for 
sarcoma, rating by analogy to non-Hodgkin's lympoma, Code 
7799-7715.

The veteran underwent a VA joints examination in April 1995.  
She complained primarily of the weakness and dysfunction in 
her left arm.  She had obvious asymmetry of her left pectoral 
region and breast.  The swelling seemed to be consistent with 
her status post radial axillary dissection, and the lymphatic 
and vascular changes resulting from that surgery.  Posterior 
observation demonstrated deltoid wasting in the left arm.  
The veteran also had a trapezius on the left which was 
slightly wasted when compared to that of the right side.  The 
veteran could abduct actively to 55 degrees and passively to 
65 degrees, but then felt pain.  She had no active forward 
flexion.  She could passively forward flex to about 60 
degrees.  She had about 40 degrees of active internal 
rotation only using the hand in front of her body.  External 
rotation was passive only at 30 degrees, with no active 
external rotation.  Sensory examination of the left upper 
extremity was normal with the exception of slightly decreased 
sensation in the lateral aspect of the upper arm, consistent 
with axillary nerve deficit.  Biceps motor strength was 4/5, 
triceps was 5/5, deltoid was 0/5, and trapezius was 3-/5 when 
compared to the right.  The impression was limited left upper 
extremity function as outline above.  

The veteran also underwent a VA peripheral nerves examination 
in April 1995.  There was marked wasting and weakness in the 
left deltoid, supraspinatus, and infraspinatus.  The veteran 
was unable to abduct her left upper extremity.  Her muscle 
strength, however, were 5/5 at both the biceps and triceps.  
There was normal and symmetric reflexes of biceps and 
triceps.  The pinprick perception was diminished in the 
shoulder girdle area on the left side.  The clinical 
assessment was residual of surgery and soft tissue sarcoma 
with left brachial monoplegia proximally.

VA medical records show that during 1995 the veteran 
underwent some chemotherapy for sarcoma.  A Medi-Port device 
was placed in the chest for this purpose.  Chemotherapy was 
terminated in 1995, and the Medi-Port device was removed in 
early 1996.  The file shows no later during recurrence of 
malignant sarcoma or treatment for active malignant sarcoma.  
The veteran continued to receive periodic treatment for 
postoperative residuals affecting the left upper extremity.

During a February 1996 VA outpatient visit, the veteran 
reported that she was undergoing occupational therapy to 
improve her range of motion.  There was only 10 degrees of 
active shoulder abduction found on examination, but the 
veteran had full passive range of motion.  There was no 
significant pain reported.  Strength of flexion and extension 
of the shoulder, wrist, finger was 5/5.  There were decreased 
peripheral pulses and significant atrophy noted with the left 
deltoid.  The diagnosis was left axillary nerve palsy.  

In a September 1996 written statement, the veteran asserted 
that she was diagnosed as having cancer in November 1994, and 
that she had not worked since then.  She said that bone and 
muscle tissue was missing in her left shoulder, and that her 
left shoulder was lower than the right.  She said she could 
not extend her arm, carry anything with it, or lift it up at 
all.  She also complained of having no feeling in her upper 
arm, since her nerves were cut during surgery.

During a December 1996 VA outpatient visit, the veteran 
reported that she was no longer going to rehabilitation.  
Although she felt no pain, she was unable to lift her 
shoulder and just had a sensation of "dead weight."  There 
was no evidence of local recurrence of sarcoma. 

During an October 1997 VA outpatient visit, the veteran could 
abduct her left shoulder to 90 degrees and forward flex to 
110 degrees.  Internal rotation was to 85 degrees and 
external rotation was to 60 degrees.  Atrophy of the left 
deltoid was noted.  In terms of muscle strength, shoulder 
abduction was 0/5, elbow motion was 5/5, wrist motion was 
5/5, and hand grip was 5/5.  Deep tendon responses were 2+.  
The veteran was assessed as having left axillary nerve palsy.  
During a December 1997 VA outpatient visit, the veteran 
reported having pain every day in her left shoulder, as well 
as intermittent numbness and tingling in her left arm.  She 
also reported having carpal tunnel syndrome symptoms.  
Examination of the extremities revealed no edema.  The 
remainder of the examination and diagnosis focused on 
unrelated symptoms of the veteran's mouth and tongue.  

In December 1997, the veteran underwent a VA lymphatic 
disorders examination.  It was noted she had surgery in 1994 
for a malignant fibrous histocytoma, had a course of 
chemotherapy but none thereafter, and had done well, with no 
recurrence of malignancy.  Examination revealed some edema in 
the chest wall and in the left axillary area.  She had a 
total loss of axillary nerve function on the left, so that 
she could not elevate her left arm.  She had complete 
movement at the elbow.  The remaining physical examination 
was within normal limits.  The veteran was diagnosed as 
having status post radical axillary dissection for a 
malignant fibrous histiocytoma.    

In February 1998, the veteran underwent a VA general medical 
examination.  It was noted that she was currently being paid 
by the government to be a foster parent to three children.  
She appeared well-developed and well-nourished.  She was 
right-handed.  Posture and gait were within normal limits.  
There were no skin abnormalities other than some 
hyperpigmented areas on her face and back.  There was no 
lymphadenopathy present.  Examination of the extremities 
revealed no edema, cyanosis, or clubbing.  She had a large 
scar extending from the anterior to the posterior chest, 
through the axilla, from surgery.  Diagnoses included history 
of left shoulder sarcoma (a malignant fibrous histiocytoma), 
status post surgery in December 1994 followed by one year of 
chemotherapy, and left axillary nerve injury secondary to the 
surgery.

An April 1998 VA outpatient record relates that the veteran 
was doing well with her left shoulder.  Passive range of 
motion was abduction from 0 to 130 degrees.  The diagnosis 
was left axillary nerve palsy.  She was to continue with home 
exercises and return to the clinic in 6 months.  

By an October 1998 rating decision, the RO, in part, denied 
entitlement to special monthly compensation based on loss of 
use of the left upper extremity.  The RO also proposed to 
assign a 40 percent rating for postoperative residuals of a 
radical axillary dissection and scapulectomy of the left 
upper extremity due to sarcoma.  The veteran was notified of 
this action in an October 1998 letter, and advised that she 
would have 60 days to submit medical or other evidence to 
show that the RO should not make this change.  

The veteran testified before an RO hearing officer in 
December 1998.  She testified that she was being treated by a 
private physician every three months, and that she underwent 
vocational rehabilitation at the VA hospital every six 
months.  She said she could move her elbow but that it would 
lock and pop.  She said that she did not really have full 
control of her elbow or arm, that she could not hammer a 
nail, rake, shovel, or sweep, and that her left arm was 
"just dead weight."  She said she could not use her arm to 
drive, since if she put her left arm up, there was no 
guarantee that it was going to stay on the steering wheel.  
The veteran confirmed that she was right-handed.  She said 
the top portion of her left arm was always going numb.  She 
said she had to stretch her arm daily so that the tendons 
would not tighten up, causing her to lose total control of 
her arm.  She said she could not really lift more than three 
or four pounds.   

The veteran said she last worked in October or November 1994, 
right before her December 1994 surgery.  She said that she 
had considered getting a job at the post office, but that she 
would not be able to pass a required lifting test.  She said 
that she would get numbness and tingling in her fingers, but 
she thought that was due to carpal tunnel syndrome, since she 
felt it in both hands.  The veteran said she could not sleep 
on her left side because so much of her bone was gone.  She 
said she took Motrin and Tylenol for the pain, but not 
regularly.  The veteran said her shoulder had no movement at 
all.  She said that she could not do outside chores, and 
would have to pay somebody else to do them.  She said that 
although she could lift a letter or a book, she could not cut 
her own food.  She said that getting dressed in the morning 
took longer than it did before her operation.  Sometimes, the 
veteran testified, she would feel shooting pain in her arm, 
while other times it was more of a numb feeling.   

The veteran presented the hearing officer with five 
photographs of her left shoulder and back (as well as 
surgical scars).  These photographs are contained in the 
claims file and have been reviewed by the Board.  The veteran 
testified that her scars were very tender and would itch.  

In a March 1999 letter, C. P. Karakousis, M.D., wrote that 
prior to the veteran's December 1994 surgery for a tumor of 
the left axilla and scapula, certain physicians thought that 
she required a forequarter amputation, which meant removal of 
the entire upper extremity together with the scapula and part 
of the clavicle.  Dr. Karakousis's impression had been that 
they could perform a limb-preserving resection, which was 
done except for the portion of the scapula articulating with 
the head of the humerus.  They also removed the mass in the 
left axilla together with closely attached lymph nodes.  The 
veteran's post-operative course was certainly unremarkable 
but she required a long rehabilitation and she also underwent 
chemotherapy.  Dr. Karakousis wrote that as of about four 
years later, the veteran was doing well and remained disease 
free.  She was recently seen clinically and was able to move 
her fingers of the hand of the left upper extremity as well 
as move the wrist and elbow joints.  She had practically no 
movement in the shoulder joint, except passively.  In other 
words, according to Dr. Karakousis, the veteran could not 
abduct, flex, or extend the shoulder joint actively.  Dr. 
Karakousis wrote that as a result of the veteran's inability 
to use her left shoulder or lift weight of any significance 
on the left side, she was disabled from any work requiring 
the use of hands, which probably precluded most types of 
employment.  

By a June 1999 rating decision, the RO assigned a 60 percent 
rating for postoperative residuals of a radical axillary 
dissection and scapulectomy of the left upper extremity due 
to sarcoma, effective September 1, 1999, citing Codes 7715-
8510.  The RO also continued to deny entitlement to special 
monthly compensation based on loss of use of the left arm.

The veteran underwent a VA neurological examination in August 
1999.  She reported having minimal use of her left upper limb 
postoperatively.  On examination, she appeared well-developed 
and was in no active distress.  A scar on the left anterior 
shoulder joint at the lateral border of the upper breast was 
noted, starting at the superior margin and winding backwards 
into the axilla and posteriorly, midway in the posterior left 
humeral joint.  This scar was deformed and well-healed, 
measuring 21 cm., and terminated with a keloid formation.  
There appeared to be an adhesive band within the scar causing 
limitations in shoulder abduction on passive range of motion.  
There was also a scar at the superior left breast at the 
superior quadrant, and a scar at the inferior quadrant of the 
left breast.  Each scar measured 1 cm., and both were 
vertically oriented and well-healed without adherence to 
underlying tissues.  

There was a marked atrophy of the left trapezius muscles, and 
severe atrophy of the supraspinatus, infraspinatus and teres 
minor.  There was marked atrophy of the anterior, middle and 
posterior deltoid muscles.  It was stated that greater than 
70 percent of the veteran's left scapula was removed.  There 
was no pain on palpation in the immediate vicinity of the 
left shoulder.  Passive abduction was to 70 degrees, as was 
passive flexion.  The examiner was unable to abduct beyond 
this range due to the adhesive band and tightness of the 
incision scars limiting the range of motion as well as 
absence of several musculature.  Passive range of motion was 
not associated with pain but rather discomfort.  Active range 
of motion was as follows: abduction to 0 degrees, flexion to 
0 degrees, adduction within functional limits, external 
rotation to 0 degrees, extension to 20 degrees, and internal 
rotation to 40 degrees with arm abducted to 70 degrees (noted 
to be the upper limit of abduction in passive range of 
motion).  In terms of muscle strength, trapezius was 4+/5 on 
the left and 5/5 on the right, deltoid was 2-/5 on the left 
and 5/5 on the right, flexor carpi radilis and flexor carpi 
ulnaris were 3-/5 on the left and 5/5 on the right, extensor 
carpi radialis and extensor carpi ulnaris was 4/5 on the left 
and 5/5 on the right, triceps was 3+/5 on the left and 5/5 on 
the right, intrinsic muscles of the hand were 5/5 
bilaterally, and pronator teres and supinator were 5/5 
bilaterally, with mild substitution in the left upper limb.  
Sensory examination revealed hyperesthesia in left C6 
dermatomal distribution and decreased sensation at T1-T2 and 
the autonomous axillary sensory region.  The examiner 
concluded that the veteran had difficulty using her left arm 
for upper body activities of daily living.  The veteran was 
diagnosed as having, in part, status post left axilla sarcoma 
resection with partial left scapula resection, deforming 
scars, impaired activities of daily living due to  a non-
functioning left shoulder, and left proximal upper limb 
sensory neuropathy.  

A separate August 1999 VA examination for scars also noted 
the left axilla/shoulder scar from surgery, and a right 
anterior chest scar where a Medi-Port device had once been 
placed for chemotherapy.

The veteran testified before an RO hearing officer in October 
1999.  She said that she was still receiving outpatient VA 
treatment every three months, and that there had been no 
recurrence of her cancer as yet.  The veteran said her left 
arm had to be very close to her body for her do anything with 
it, and that she could only shrug her left arm.  She said her 
elbow moved, but not as much as it should, and said that she 
could not bend her elbow enough to scratch her nose.  She 
said she could not raise her shoulder or arm up or forward.  
She said her shoulder basically lay at her side.  She 
testified that she had pain from her shoulder to her biceps 
area, which seemed "heavy" all day.  The pain was 
reportedly due to the "tightening" of her arm.  She said 
that when she walked, her arm would not swing but rather 
would just hang.  The veteran stated that she used a pulley 
machine to keep her arm mobile.  She said she could open and 
close her left hand.  She said that she had to brace her 
forearm on a flat surface in order to roll it back and forth, 
but that she could not pick a pen off a table with her hand.  
She told the hearing officer that she used her right hand to 
dress and always put her left arm through her clothing first.  
She said she took Tylenol as needed.  The veteran also 
testified that extensive scarring on her back and in her 
axillary area hurt and would tighten up.  She still had a 
personal vehicle driver's license, but she doubted that she 
would be able to pass a driving test due to her left arm 
disability.

A February 2000 RO rating decision notes that, in addition to 
service-connected postoperative residuals of a radical 
axillary dissection and scapulectomy of the left upper 
extremity due to sarcoma (rated 60 percent), related service-
connected disabilities include a left shoulder scar from 
surgery (rated 10 percent) and a chest scar from the Medi-
Port device (rated 10 percent).  Other service-connected 
conditions include chronic cervicitis (rated 10 percent), 
residuals of excision of a cyst of the labia majora (rated 10 
percent), a right leg laceration scar (rated 10 percent), and 
an appendectomy scar (rated 10 percent).  The combined 
compensation rating (38 C.F.R. § 4.25) is 80 percent.  The RO 
has also granted a total (100 percent) disability 
compensation rating based on individual unemployability, and 
it has found that such rating is permanent in nature.


II.  Analysis

The file shows that the RO has properly developed the 
evidence on the veteran's claims, including obtaining the 
pertinent medical records, affording the veteran several VA 
examinations, and providing hearings.  There is no further VA 
duty to assist the veteran with her claims.  Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475, 114 Stat. 2096 
(2000).

A.  Rating higher than 60 percent for postoperative residuals 
of a radical axillary dissection and scapulectomy of the left 
upper extremity due to sarcoma.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4. 

In 1995, the RO granted service connection and a 100 percent 
rating, effective from 1994 for sarcoma, with postoperative 
residuals of a radical axillary dissection and scapulectomy 
of the left upper extremity.  The 100 percent rating was 
assigned for the sarcoma itself, not residuals, rating by 
analogy (38 C.F.R. § 4.20) to non-Hodgkin's lymphoma under 
Code 7715.  Under 38 C.F.R. § 4.117, Code 7715, as then in 
effect, non-Hodgkin's lymphoma was rated as Hodgkin's 
disease.  Code 7709 for Hodgkin's disease provided, in 
pertinent part, for a 100 percent rating for active disease 
and for 1 year following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure; 
at which point, if there has been no local recurrence or 
invasion of other organs, the rating will be made on 
residuals.  

The current rating criteria for non-Hodgkin's lymphoma, 
38 C.F.R. § 4.117, Code 7715, were added later in 1995 and 
provide for a 100 percent rating with active disease or 
during a treatment phase.  The 100 percent rating shall 
continue beyond the cessation of any surgical, radiation, 
antineoplastic chemotherapy or other therapeutic procedures.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  Any change in evaluation based 
upon that or any subsequent examination shall be subject to 
the provisions of 38 C.F.R. § 3.105(e).  If there has been no 
local recurrence or metastasis, rate on residuals.

Under either the old or new version of provisions for rating 
the veteran's sarcoma, by analogy to non-Hodgkins lymphoma, 
the time for a 100 percent rating has long since expired.  
The veteran had left axilla/shoulder surgery for sarcoma in 
December 1994, and she had some chemotherapy in 1995.  There 
has been no recurrence of malignant sarcoma or treatment for 
active malignant sarcoma for a number of years, and the 
veteran is not entitled to the time-limited 100 percent 
rating for malignant sarcoma.  The RO allowed the time-
limited 100 percent rating for malignant sarcoma to run until 
1999, although it could have been terminated years before.  
The file shows the RO complied with 38 C.F.R. § 3.105(e) 
concerning notice of the reduction in rating, etc.  It should 
also be noted that time-definite ratings, such as a 100 
percent rating for a certain period following active cancer 
treatment, are not subject to the rating reduction rules of 
38 C.F.R. §§ 3.343 and 3.344; rather, a new rating is to be 
assigned for residuals of the condition.  Rossiello v. 
Principi, 3 Vet.App. 430 (1992).

The residuals of the veteran's sarcoma which are involved in 
the instant appeal consist of postoperative residuals of a 
radical axillary dissection and scapulectomy of the left 
upper extremity, and the RO has assigned a 60 percent rating 
for such condition.  (The veteran also has separately 
compensated scars from the surgery and chemotherapy, but 
ratings for such scars are not involved in the instant 
appeal.)

The RO has assigned the 60 percent rating, for postoperative 
residuals of a radical axillary dissection and scapulectomy 
of the left upper extremity (minor upper extremity), under 
38 C.F.R. § 4.124a, Code 8510.  This code provides for a 
maximum rating of 60 percent for complete paralysis of the 
upper radicular nerve group, with all shoulder and elbow 
movements lost or severely affected, hand and wrist movements 
not affected.  No higher rating is permitted under this code.  
Muscle injury codes (38 C.F.R. § 4.73), for muscles involving 
the shoulder girdle and arm, would not provide a higher 
rating.  The only musculoskeletal rating code which provides 
for a higher rating is 38 C.F.R. § 4.71a, Code 5202, which 
provides for a 70 percent rating for the minor upper 
extremity when there is impairment of the humerus with loss 
of the head of the bone (flail shoulder), but the veteran 
does not have this condition.  

The Board finds that the veteran's postoperative residuals of 
a radical axillary dissection and scapulectomy of the left 
upper extremity, currently rated 60 percent under Code 8510, 
do not warrant a higher rating under any diagnostic code.  
Based primarily on this condition, the veteran receives a 
total compensation rating based on individual 
unemployability.  But there is no entitlement to a schedular 
increased rating for the condition.

The preponderance of the evidence is against the claim for a 
higher rating for postoperative residuals of a radical 
axillary dissection and scapulectomy of the left upper 
extremity.  Thus the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

B.  Special monthly compensation

The veteran claims that she is entitled to SMC based on loss 
of use of the upper extremity. 

SMC is payable for anatomical loss or loss of use of one 
hand.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).  Loss of 
use of a hand, for the purpose of SMC, will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below the elbow with use of suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function of the hand, and 
whether the acts of grasping, manipulation, etc. could be 
accomplished equally well by an amputation stump with 
prosthesis. 38 C.F.R. 4.63. 

The veteran's pertinent service-connected disabilities 
include postoperative residuals of a radical axillary 
dissection and scapulectomy of the left upper extremity (and 
related scar).  

For the veteran to prevail in her claim for SMC, she would 
have to show loss of use of the left hand resulting from a 
service-connected condition.  The evidence reveals that she 
has reported an inability to cut food or lift a pen from a 
table, as well as feeling numbness and tingling in her 
fingers (although she indicates that this is likely due to 
non-service connected carpal tunnel syndrome, since she 
experiences the same symptoms in her right hand).  In his 
letter, Dr. Karakousis noted that the veteran could move the 
fingers of her left hand.  During her VA examinations, muscle 
strength of the left hand was found to be 5/5.  While the 
veteran clearly has a severe disability of the left shoulder, 
the objective evidence indicates that her left hand retains 
enough function and strength such that the ability to grasp 
and manipulate objects surpasses that of an amputation stump 
with prosthesis.  

The Board finds that the requirements for SMC based on loss 
of use of the left upper extremity are not met.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

A rating higher than 60 percent for postoperative residuals 
of a radical axillary dissection and scapulectomy of the left 
upper extremity due to sarcoma is denied.

Entitlement to SMC based on loss of use of the left upper 
extremity is denied. 


		
L. W. TOBIN
	Member, Board of Veterans' Appeals

 


